                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

 JEFFREY TYRON COLLINGTON,               )              JUDGMENT IN CASE
                                         )
                Plaintiff,               )                3:19-cv-00525-MR
                                         )
                   vs.                   )
                                         )
 NORTH CAROLINA DEPARTMENT               )
 OF PUBLIC SAFETY, et al.,               )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 24, 2020 Order.

                                               August 24, 2020




         Case 3:19-cv-00525-MR Document 9 Filed 08/24/20 Page 1 of 1
